
	
		II
		110th CONGRESS
		1st Session
		S. 795
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 7, 2007
			Mr. Obama (for himself,
			 Mr. Menendez, Mr. Salazar, and Mr.
			 Bingaman) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To assist aliens who have been lawfully
		  admitted in becoming citizens of the United States, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Citizenship Promotion Act of
			 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Immigration service fees.
					Sec. 3. Administration of tests for naturalization.
					Sec. 4. Voluntary electronic filing of
				applications.
					Sec. 5. Timely background checks.
					Sec. 6. National citizenship promotion program.
				
			2.Immigration service fees
			(a)In generalSubsection (m) of section 286 of the
			 Immigration and Nationality Act (8 U.S.C. 1356(m)) is amended to read as
			 follows:
				
					(m)Immigration service fees
						(1)In generalExcept as provided in paragraph (2) and
				notwithstanding any other provision of law, all adjudication fees as are
				designated by the Secretary of Homeland Security in regulations shall be
				deposited as offsetting receipts into a separate account entitled
				Immigration Examinations Fee Account in the Treasury of the
				United States, whether collected directly by the Secretary or through clerks of
				courts.
						(2)Virgin Islands and GuamAll fees received by the Secretary of
				Homeland Security from applicants residing in the Virgin Islands of the United
				States, or in Guam, under this subsection shall be paid over to the treasury of
				the Virgin Islands or to the treasury of Guam, respectively.
						(3)Fees for immigration services
							(A)In generalSubject to subparagraph (B), the Secretary
				of Homeland Security may set fees for providing immigration services at a level
				that will—
								(i)ensure recovery of the full costs of
				providing such services, or a portion thereof, including the costs of similar
				services provided without charge to asylum applicants or other immigrants;
				and
								(ii)recover the full cost of administering the
				collection of fees under this paragraph, or a portion thereof.
								(B)Report requirementThe Secretary of Homeland Security may not
				increase any fee under this paragraph above the level of such fee on the day
				before the date of the introduction of the Citizenship Promotion Act of 2007,
				until—
								(i)the Secretary submits to the Committee on
				the Judiciary of the Senate and the Committee on the Judiciary of the House of
				Representatives a report that—
									(I)identifies the direct and indirect costs
				associated with providing immigration services, and distinguishes such costs
				from immigration enforcement and national security costs; and
									(II)contains information regarding the amount
				the fee will be increased; and
									(ii)a period of 45 days has expired beginning
				on the date that the report in clause (i) is received by the committees
				described in such
				clause.
								.
			(b)Sense of CongressIt is the sense of Congress that—
				(1)the Secretary of Homeland Security should
			 set fees under section 286(m)(3) of the Immigration and Nationality Act (8
			 U.S.C. 1356(m)(3)), as amended by subsection (a) of this section, at a level
			 that ensures recovery of only the direct costs associated with the services
			 described in such section 286(m)(3); and
				(2)Congress should appropriate to the
			 Secretary of Homeland Security such funds as may be necessary to cover the
			 indirect costs associated with the services described in such section
			 286(m)(3).
				(c)Technical amendmentSection 286 of the Immigration and
			 Nationality Act (8 U.S.C. 1356) is amended—
				(1)in subsections (d), (e), (f), (h), (i),
			 (j), (k), (l), (n), (o), (q), (t), and (u), by striking Attorney
			 General each place it appears and inserting Secretary of
			 Homeland Security;
				(2)in subsection (i) of such section, by
			 striking Attorney General's and inserting
			 Secretary's; and
				(3)in subsection (r)—
					(A)in paragraph (2), by striking
			 Department of Justice and inserting Department of
			 Homeland Security; and
					(B)in paragraphs (3) and (4), by striking
			 Attorney General each place it appears and inserting
			 Secretary of Homeland Security.
					(d)Authorization of
			 appropriationsFor each
			 fiscal year, there is authorized to be appropriated to the Secretary of
			 Homeland Security an amount equal to the difference between the fees collected
			 under section 286(m)(3) of the Immigration and Nationality Act (8 U.S.C.
			 1356(m)(3)), as amended by subsection (a) of this section, and the cost of
			 providing the services referred to in such section 286(m)(3).
			3.Administration of tests for
			 naturalization
			(a)In generalSubsection (a) of section 312 of the
			 Immigration and Nationality Act (8 U.S.C. 1423) is amended to read as
			 follows:
				
					(a)Naturalization test
						(1)RequirementsExcept as otherwise provided in this title,
				a person may not be naturalized as a citizen of the United States upon the
				application of such person if such person cannot demonstrate the
				following:
							(A)A proficiency in the English
				language.
							(B)A knowledge and understanding of—
								(i)the fundamentals of the history of the
				United States; and
								(ii)the principles and form of government of
				the United States.
								(2)Testing
							(A)In generalThe Secretary of Homeland Security, in
				administering any test that the Secretary uses to determine whether an
				applicant for naturalization as a citizen of the United States has the
				proficiency and knowledge sufficient to meet the requirements of paragraph (1),
				shall administer such test uniformly throughout the United States.
							(B)ConsiderationIn selecting and phrasing items in the
				administration of a test described in subparagraph (A) and in evaluating the
				performance of an applicant on such test, the Secretary shall consider the
				following:
								(i)The age of the applicant.
								(ii)The education level of the
				applicant.
								(iii)The amount of time the applicant has
				resided in the United States.
								(iv)The efforts made by the applicant, and the
				opportunities available to the applicant, to acquire the knowledge and
				proficiencies required by paragraph (1).
								(v)Such other factors as the Secretary
				considers appropriate.
								(C)English language testingThe requirement in paragraph (1)(A) shall
				be satisfactorily met if an applicant can—
								(i)speak words in ordinary usage in the
				English language; and
								(ii)read or write simple words and phrases in
				ordinary usage in the English language.
								(D)Prohibition on extraordinary and
				unreasonable conditionsThe
				Secretary may not impose any extraordinary or unreasonable condition on any
				applicant seeking to meet the requirements of paragraph
				(1).
							.
			(b)Conforming amendmentsSubsection (b) of such section is
			 amended—
				(1)in paragraph (1), by striking
			 subsection (a) and inserting subsection
			 (a)(1);
				(2)in paragraph (2), by striking
			 subsection (a)(1) and inserting subsection
			 (a)(1)(A); and
				(3)in paragraph (3)—
					(A)by striking subsection
			 (a)(2) and inserting subsection (a)(1)(B);
					(B)by striking The Attorney
			 General and inserting The Secretary of Homeland
			 Security; and
					(C)by striking determined by the
			 Attorney General and inserting determined by the
			 Secretary.
					4.Voluntary electronic filing of
			 applicationsThe Secretary of
			 Homeland Security may not require that an applicant or petitioner for permanent
			 residence or citizenship of the United States use an electronic method to file
			 any application to, or access a customer account.
		5.Timely background checks
			(a)Study
				(1)In generalThe Comptroller General of the United
			 States shall conduct a study on the process used by the Department of Justice
			 on the day before the date of the enactment of this Act to conduct a background
			 check on an applicant for citizenship of the United States.
				(2)ReportNot later than 1 year after the date of the
			 enactment of this Act and annually thereafter, the Comptroller General of the
			 United States shall report to Congress on the findings of the study required by
			 paragraph (1).
				(3)Contents of reportThe report required by paragraph (2) shall
			 include the following information with respect to the calendar year preceding
			 the date on which the report is filed:
					(A)The number of background checks conducted
			 by the Department of Justice on applicants for citizenship of the United
			 States.
					(B)The types of such background checks
			 conducted.
					(C)The average time spent on each such type of
			 background check.
					(D)A description of the obstacles that impede
			 the timely completion of such background checks.
					(b)Timely completion of background
			 checks
				(1)In generalWith respect to a request submitted to the
			 Attorney General by the Secretary of Homeland Security for a background check
			 on an applicant for temporary or permanent residence or citizenship of the
			 United States, the Attorney General shall make a reasonable effort to complete
			 a background check on such applicant not later than 90 days after the Attorney
			 General receives such request from the Secretary of Homeland Security.
				(2)Delays on background checksIf a background check described in
			 paragraph (1) is not completed by the Attorney General before the date that is
			 91 days after the date that the Attorney General receives a request described
			 in paragraph (1)—
					(A)the Attorney General shall document the
			 reason why such background check was not completed before such date; and
					(B)if such background check is not completed
			 before the date that is 181 days after the date of such receipt, then the
			 Attorney General shall, not later than 210 days after the date of such receipt,
			 submit to the appropriate congressional committees and the Secretary of
			 Homeland Security a report that describes—
						(i)the reason that such background check was
			 not completed within 180 days; and
						(ii)the earliest date on which the Attorney
			 General is certain the background check will be completed.
						(3)Annual report on delayed background
			 checksNot later than the end
			 of each fiscal year, the Attorney General shall submit to the appropriate
			 congressional committees a report containing, with respect to that fiscal
			 year—
					(A)the number of background checks described
			 in subparagraph (B) or (C) of paragraph (2);
					(B)the time taken to complete each such
			 background check;
					(C)a statistical analysis of the causes of the
			 delays in completing such background checks; and
					(D)a description of the efforts being made by
			 the Attorney General to address each such cause.
					(4)Notification to applicantIf, with respect to a background check on
			 an applicant described in paragraph (1), the Secretary of Homeland Security
			 receives a report under paragraph (2)(C), then the Secretary shall provide to
			 such applicant a copy of such report, redacted to remove any classified
			 information contained therein.
				(5)Appropriate congressional
			 committeesIn this
			 subsection, the term appropriate congressional committees means
			 the following:
					(A)The Committee on the Judiciary of the
			 Senate.
					(B)The Committee on Homeland Security and
			 Governmental Affairs of the Senate.
					(C)The Committee on the Judiciary of the House
			 of Representatives.
					(D)The Committee on Homeland Security of the
			 House of Representatives.
					(6)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Attorney General such funds as may be
			 necessary to carry out the provisions of this subsection.
				6.National citizenship promotion
			 program
			(a)Establishment
				(1)In generalNot later than January 1, 2008, the
			 Secretary of Homeland Security shall establish a program to assist aliens who
			 have been lawfully admitted for permanent residence in becoming citizens of the
			 United States.
				(2)DesignationThe program required by paragraph (1) shall
			 be known as the New Americans Initiative (in this section
			 referred to as the Program).
				(b)Program activitiesAs part of the Program required by
			 subsection (a), the Secretary of Homeland Security shall—
				(1)award grants in accordance with subsection
			 (c); and
				(2)carry out outreach activities in accordance
			 with subsection (d).
				(c)Grants
				(1)In generalThe Secretary of Homeland Security shall
			 award grants to eligible entities to assist aliens who have been lawfully
			 admitted for permanent residence in becoming citizens of the United
			 States.
				(2)Eligible entity definedIn this subsection, the term eligible
			 entity means a not-for-profit organization that has experience working
			 with immigrant communities.
				(3)Use of fundsGrants awarded under this subsection shall
			 be used for activities to assist aliens who have been lawfully admitted for
			 permanent residence in becoming citizens of the United States,
			 including—
					(A)conducting English language and citizenship
			 classes for such aliens;
					(B)providing legal assistance, by attorneys or
			 entities accredited by the Board of Immigration Appeals, to such aliens to
			 assist such aliens in becoming citizens of the United States;
					(C)carrying out outreach activities and
			 providing education to immigrant communities to assist such aliens in becoming
			 citizens of the United States; and
					(D)assisting such aliens with applications to
			 become citizens of the United States, as allowed by Federal and State
			 law.
					(4)Application for grant
					(A)In generalEach eligible entity seeking a grant under
			 this subsection shall submit an application to the Secretary of Homeland
			 Security at such time, in such manner, and accompanied by such information as
			 the Secretary shall require.
					(B)ContentsEach application submitted pursuant to
			 subparagraph (A) shall include a description of—
						(i)the activities for which a grant under this
			 section is sought;
						(ii)the manner in which the entity plans to
			 leverage available private and State and local government resources to assist
			 aliens who have been lawfully admitted for permanent residence in becoming
			 citizens of the United States;
						(iii)the experience of the entity in carrying
			 out the activities for which a grant under this section is sought, including
			 the number of aliens and geographic regions served by such entity; and
						(iv)the manner in which the entity plans to
			 employ best practices developed by adult educators, State and local
			 governments, and community organizations—
							(I)to promote citizenship and civic
			 participation by such aliens; and
							(II)to provide assistance to such aliens with
			 the process of becoming citizens of the United States.
							(d)OutreachThe Secretary of Homeland Security
			 shall—
				(1)develop outreach materials targeted to
			 aliens who have been lawfully admitted for permanent residence to encourage
			 such aliens to apply to become citizens of the United States; and
				(2)make such outreach materials available
			 through—
					(A)public service announcements;
					(B)advertisements; and
					(C)such other media as the Secretary
			 determines is appropriate.
					(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Homeland Security,
			 $80,000,000 to carry out this section.
			
